COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00090-CV


NIKKI NORVELL                                                        APPELLANT

                                        V.

BRYAN BRUTON AND THE                                                 APPELLEES
OFFICE OF THE ATTORNEY
GENERAL


                                     ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Nikki Norvell attempts to appeal from the trial court’s February 7,

2012 order granting bill of review in favor of Bryan Bruton. In a letter dated

April 20, 2012, we notified Appellant of our concern that we might not have

jurisdiction over this appeal because the order she was attempting to appeal from

did not appear to be a final judgment or appealable interlocutory order.       We
      1
       See Tex. R. App. P. 47.4.
stated that unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before April 30, 2012,

the appeal could be dismissed for want of jurisdiction. See Tex. R. App. P.

42.3(a), 44.3. Appellant filed a response in which she agreed that this court does

not have jurisdiction.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). An order granting a bill of review that sets aside a prior judgment

without also disposing of all issues in the case on the merits is interlocutory in

nature and is not a final judgment appealable to the court of appeals or to the

Texas Supreme Court.       Kiefer v. Touris, 197 S.W.3d 300, 302 (Tex. 2006);

Tesoro Petroleum v. Smith, 796 S.W.2d 705, 705 (Tex. 1990). Because the trial

court’s February 7, 2012 order does not dispose of all issues and parties in the

case, it is not an appealable interlocutory order. Kiefer, 197 S.W.3d at 302;

Tesoro, 796 S.W.2d at 705.        We therefore dismiss this appeal for lack of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 24, 2012




                                         2